Citation Nr: 0502421	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-11 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.   
 
2.  Entitlement to service connection for allergic rhinitis, 
reactive airway disease, and headaches, to include as 
secondary to service-connected residuals of a nasal fracture 
with a shattered facial bone.   
 
3.  Entitlement to a higher (compensable) rating for 
residuals of a nasal fracture with shattered facial bone.   
 
4.  Entitlement to a higher (compensable) rating for 
hemorrhoids.   
 
5.  Entitlement to a higher (compensable) rating for a groin 
rash.   
 
6.  Entitlement to a higher (compensable) rating for a left 
calf scar.  




REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from October 
1986 to October 1990.  He also had prior service in the Army 
National Guard, including a verified period of active duty 
from September 1983 to December 1983, as well as other 
periods of active duty for training and inactive duty for 
training.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a December 2002 RO 
rating decision which granted service connection and 
noncompensable rating for a right ankle disability; granted 
service connection and a noncompensable rating for a left 
ankle disability; granted service connection and a 
noncompensable rating for residuals of a nasal fracture with 
shattered facial bone; granted service connection and a 
noncompensable rating for hemorrhoids; granted service 
connection and a noncompensable rating for a groin rash; and 
granted service connection and a noncompensable rating for a 
left calf scar.  Service connection was denied for a low back 
disability and for allergic rhinitis, reactive airway 
disease, and headaches, to include as secondary to service-
connected residuals of a nasal fracture with shattered facial 
bone.  

In July 2004, the veteran testified at a Travel Board hearing 
at the RO.  At the July 2004 hearing and in a July 2004 
statement, the veteran expressly withdrew the issues of 
entitlement to a higher (compensable) rating for a right 
ankle disability and entitlement to a higher (compensable) 
rating for a left ankle disability.  Therefore, such issues 
are no longer before the Board.  

The Board notes that in an April 2004 statement, the veteran 
raised the issue of service connection for a bilateral foot 
disorder.  Such issue is not before the Board at this time 
and is referred to the RO for appropriate action.  

The present Board decision addresses the issue of entitlement 
to service connection for a low back disability.  The issues 
of entitlement to service connection for allergic rhinitis, 
reactive airway disease, and headaches, to include as 
secondary to service-connected residuals of a nasal fracture 
with shattered facial bone, and entitlement to higher 
(compensable) ratings for residuals of a nasal fracture with 
shattered facial bone, hemorrhoids, a groin rash, and for a 
left calf scar, are the subject of the remand at the end of 
the decision.  


FINDING OF FACT

Any low back problem during service was acute and transitory 
and resolved without residual disability.  Any current low 
back disability began many years after service and was not 
caused by any incident of service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

As noted above, the veteran served on active duty from 
October 1986 to October 1990.  He also had prior service in 
the National Guard, including a verified period of active 
duty from September 1983 to December 1983, as well as other 
periods of active duty for training and inactive duty for 
training.  

His service medical records indicate that he was seen in May 
1989 for complaints of right arm pain and lower back pain.  
The veteran reported that he fell down a ladder that morning.  
The examiner stated that the veteran's back had full range of 
motion with no tenderness voiced.  It was reported that there 
was no edema, ecchymosis, or erythema noted.  The examiner 
noted that there was tenderness on palpation to the right 
side of the lower back.  The assessment included lower back 
contusion.  

On a medical history form at the time of the October 1990 
separation examination, the veteran checked that he did not 
have recurrent back pain.  The October 1990 objective 
separation examination report included a notation that the 
veteran's spine and other musculoskeletal systems were 
normal.

Private treatment records dated from December 1985 to 
November 2001 show treatment for multiple disorders, 
including low back problems.  A Naris Patient Encounter Form 
dated in June 1998 noted that the veteran was involved in 
motor vehicle accident.  The impression was lower back pain.  
A June 1998 treatment entry from W.C. Murphy, M.D., indicated 
that the veteran was sent for a radiological consultation for 
shoulder and back pain.  Another June 1998 entry from Dr. 
Murphy reported that the veteran was referred to another 
physician due to shoulder and right back pain after a motor 
vehicle accident.  A June 1998 treatment report from Omaha 
Orthopedic Clinic and Sports Medicine, P.C., noted that the 
veteran was involved in a motor vehicle accident in June 
1998.  It was reported that he was seen with complaints of 
pain involving his neck with radiation into his shoulders, 
mid and lower back pain, and pain in both shoulders.  The 
report indicated that X-rays were reviewed.  The impression 
was cervical and lumbar strain.  

VA treatment records dated in March 2002 refer to treatment 
for disorders other than a low back disability.  

The veteran underwent a VA general medical examination in 
September 2002.  He reported that he suffered back injuries a 
number of times while in the Navy.  The veteran stated that 
he fell down a ladder and that while he was pulling a line it 
gave way.  The diagnoses included mechanical low back strain.  

The veteran also underwent a VA spine examination in 
September 2002.  It was noted that he continued to complain 
of low back pain.  He stated that he suffered pain and 
stiffness that occurred daily.  As to a diagnosis, the 
September 2002 VA general medical examination was referenced.  

Private treatment dated in October 2002 refer to treatment 
for other disorders.  VA treatment records dated from June 
2003 to July 2003 show treatment for disorders including a 
low back disability.  A June 2003 primary care clinic note 
indicated that the veteran had a history of mechanical low 
back pain that was currently stable.  It was noted that the 
veteran reported that he would take Tylenol when he had 
exacerbations.  The assessment included history of mechanical 
low back strain, stable.  

At the July 2004 Board hearing, the veteran testified that 
when he went into service he had no problems with his back.  
He stated that he hurt his back when he slipped and fell down 
a ladder.  The veteran reported that he was diagnosed with a 
lower back contusion.  He noted that he was put on bed rest 
for three days and that he was given some sort of pain 
medication.  The veteran indicated that he continued to have 
problems with his lower back on and off since that time.  He 
stated that he could not specifically remember when he was 
first treated for low back problems after service, but that 
it may have been a year afterwards.  The veteran reported 
that he was currently taking Naproxen and ibuprofen for his 
back.  

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records indicate that he was 
treated for low back complaints on one occasion during 
service.  A May 1989 treatment entry noted that the he was 
seen for complaints including low back pain and that he 
reported that he fell down a ladder that morning.  The 
assessment included lower back contusion.  On a medical 
history form at the time of the October 1990 separation 
examination, the veteran checked that he did not have 
recurrent back pain.  The October 1990 objective separation 
examination report included a notation that the veteran's 
spine was normal, providing only negative evidence against 
this claim.  

The first post-service clinical evidence of any low back 
problems was years after the veteran's separation from 
service.  A Naris Patient Encounter Form dated in June 1998 
noted that the veteran was involved in motor vehicle accident 
and related an impression of lower back pain.  This 
indication of a post-service back injury only provides more 
negative evidence against this claim.

A June 1998 treatment report from the Omaha Orthopedic Clinic 
and Sports Medicine, P.C., noted that the veteran was 
involved in a motor vehicle accident in June 1998 and had 
complaints including mid and lower back pain.  The impression 
included lumbar strain.  Such evidence confirms that the 
veteran suffered an intercurrent injury since his separation 
from service.  

Additionally, a September 2002 VA general medical examination 
report noted that the veteran reported that he suffered back 
injuries a number of times while in the Navy.  The diagnoses 
included low back pain.  The Board observes that the 
reference to the veteran suffering low back injuries during 
service was apparently based solely on the history provided 
by the veteran and is not probative in linking any current 
low back disability with service.  See Reonal v. Brown, 5 
Vet.App. 458 (1995).  

The evidence as a whole shows no continuity of symptomatology 
of a low back disability since service.  38 C.F.R. 
§ 3.303(b); Mense v. Derwinski, 1 Vet.App. 354 (1991).  Nor 
is any current low back disability otherwise adequately 
medically linked to an incident of service.  The veteran has 
alleged that his current low back disability had its onset 
during service.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the one reference of a low back contusion during service 
was acute and transitory and resolved without residual 
disability, and that any current low back disability began 
many years after the veteran's active duty and was not caused 
by any incident of service.  This is clearly indicated within 
the service medical records and, most importantly, post-
service medical treatment immediately following service.  The 
Board concludes that a low back disability was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


III.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a September 2002 
letter, an April 2003 statement of the case, a September 2003 
letter, a September 2003 supplemental statement of the case, 
a December 2003 supplemental statement of the case, and at 
the Board hearing held in July 2004, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a low back disability.  The 
discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, and at the 
hearing held in July 2004 have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

Service connection for a low back disability is denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for allergic rhinitis, reactive airway disease, 
and headaches, to include as secondary to service-connected 
residuals of a nasal fracture with shattered facial bone, and 
entitlement to higher (compensable) ratings for residuals of 
a nasal fracture with shattered facial bone, hemorrhoids, a 
groin rash, and for a left calf scar.  

As noted above, the veteran served on active duty in the Navy 
from October 1986 to October 1990.  He also had prior service 
in the Army National Guard, including a verified period of 
active duty from September 1983 to December 1983, as well as 
other periods of active duty for training and inactive duty 
for training.  

Service medical records for the veteran's prior National 
Guard service show that on a medical history form at the time 
of an August 1983 examination the veteran checked that he had 
hay fever.  The reviewing examiner also referred to allergies 
and hay fever.  An August 1985 treatment entry noted that the 
veteran suffered a blow to the face while playing football.  
The diagnosis referred to nondisplaced fracture of the nasal 
bones.  The veteran continued to receive treatment for his 
nasal fractures and he was seen in March 1986 for complaints 
of continuous discharge.  The impression include severe nasal 
septal deviation.  

A December 1985 private treatment record from Saint Joseph 
Hospital Emergency Services noted that the veteran complained 
of difficulty breathing.  

The service medical records for the veteran's period of 
active duty from October 1986 to October 1990 show treatment 
for an upper respiratory infection in May 1987.  A July 1987 
treatment entry noted that the veteran complained of 
difficulty breathing through the nose and throat.  He 
reported that it was an allergy.  The assessment included 
possible allergic reaction of unknown etiology.  The October 
1990 objective separation examination report included 
notations that the veteran's nose, sinuses, mouth and throat, 
and lungs and chest, were normal.  

Post-service private and VA treatment records dated from 
November 1990 to June 2003 show treatment for variously 
diagnosed respiratory disorders, including allergic rhinitis 
and reactive airway disease, and for headaches.  The veteran 
was afforded a VA general medical examination in September 
1992.  The diagnoses included old nasal bone fracture, 
seasonal allergic rhinitis and allergic reactions, and 
reactive airway disease.  A September 2002 VA nose, sinus, 
larynx, and pharynx examination referred to the September 
2002 VA general medical examination report as to a diagnosis.  
A September 2002 VA respiratory examination report noted a 
diagnosis of reactive airway disease.  

The Board observes that although the veteran has been 
afforded VA examinations, he has not undergone a VA 
examination with an etiological opinion as to his claimed 
allergic rhinitis, reactive airway disease, and headaches, to 
include whether any such disorders were caused or aggravated 
by his service-connected residuals of a nasal fracture with 
shattered facial bone.  The Board is particularly concerned 
that these disorders may be the result of his shattered 
facial bone. 

Additionally, as to the veteran's claim for a higher 
(compensable) rating for his hemorrhoids, the Board notes 
that he was has not been afforded an examination since the 
September 2002 VA general medical examination.  At that time, 
the examiner reported that he performed an anal/rectal 
examination on the veteran and stated that no hemorrhoids 
were noted.  The examiner commented that the veteran did 
complain of intermittent bleeding.  The diagnoses included 
old hemorrhoids.  

At the July 2004 Board hearing, the veteran testified that 
his hemorrhoids would flare-up about two to three times a 
week.  He reported that the hemorrhoids were continuously 
there and that they would bleed approximately three times a 
week.  Such testimony indicates possible worsening of the 
veteran's disability since the last examination.  It is 
important for the veteran to understand that the Board needs 
objective evidence of this problem in order to provide the 
veteran compensation for this condition. 

With regard to the veteran's claims for higher (compensable) 
ratings for his groin rash and left calf scar, the Board 
observes that the September 2002 VA general medical 
examination report noted that he had a scar over the left 
calf from his days in the Army.  The examiner also indicated 
that the veteran had some darkening of the skin around the 
crural areas which would be consistent with old tinea cruris 
infections.  The diagnoses included tinea cruris.  

At the July 2004 Board hearing, the veteran testified that 
his left calf scar was painful.  He also described a tingling 
sensation and that it appeared that he had some sort of nerve 
damage.  He specifically indicated that his scar had 
increased in severity.  The veteran testified that his groin 
rash would flare-up three times a week.  

The Board notes that there have been recent changes to the 
rating criteria concerning skin conditions and scars.  The 
veteran has not specifically been afforded a VA examination 
which takes into account such changes.  Also, the September 
2002 VA general medical examination report provided little 
information for rating such conditions under the appropriate 
schedular criteria.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any recent treatment records and providing him with VA 
examinations.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for any allergic rhinitis, reactive 
airway disease, headaches, other 
respiratory and sinus problems, 
hemorrhoids, or problems with his left 
calf scar and groin rash that the VA does 
not have.  The RO should then obtain 
copies of the related medical records 
which are not already in the claims 
folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed allergic 
rhinitis, reactive airway disease, and 
headaches.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  

The examiner should diagnosis all current 
respiratory conditions (to include such 
conditions as allergic rhinitis) and any 
headache disorder.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any such diagnosed respiratory 
conditions and headache disorder, 
including any relationship with the 
veteran's periods of service.  

The examiner should also opine as to 
whether any such diagnosed respiratory 
conditions and headache disorder were 
caused, or permanently worsened by, the 
veteran's service-connected residuals of a 
nasal fracture with shattered facial bone.  
The examiner should also specifically 
comment as to whether any pre-service 
respiratory condition(s) was permanently 
worsened by service.  

3.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his hemorrhoids.  The claims folder 
should be provided to and reviewed by the 
examiner.  All signs and symptoms should 
be reported in detail.  

4.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his groin rash and left calf scar (if 
any).  The claims folder should be 
provided to and reviewed by the examiner.  
All signs and symptoms necessary for 
rating the skin condition and scar 
residuals under the new rating criteria 
should be reported in detail.  

5.  Thereafter, the RO should review the 
claims for service connection for allergic 
rhinitis, reactive airway disease, and 
headaches, to include as secondary to 
service-connected residuals of a nasal 
fracture with shattered facial bone; a 
higher (compensable) rating for residuals 
of a nasal fracture with shattered facial 
bone; a higher (compensable) rating for 
hemorrhoids; a higher (compensable) rating 
for a groin rash; and a higher 
(compensable) rating for a left calf scar 
(under the new and old criteria).  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


